Case 1:17-cr-00232-EGS Document 136-1 Filed 11/05/19 Page 1 of 2




 ATTACHMENT A
        Case 1:17-cr-00232-EGS Document 136-1 Filed 11/05/19 Page 2 of 2




                                                        U.S. Department of Justice

                                                        Jessie K. Liu
                                                        United States Attorney

                                                        District of Columbia


                                                        Judiciary Center
                                                        555 Fourth St., N.W.
                                                        Washington, D.C. 20530


                                                       November 5, 2019
Via Email
Sidney Powell
2911 Turtle Creek Blvd., Suite 300
Dallas, TX 75219

       Re:      United States v. Michael T. Flynn, 17-cr-00232 (EGS)

Dear Counsel:

        Last evening, we received word that our Surreply may have misidentified the authorship
of the handwritten notes from the January 24, 2017 interview of your client. Specifically, we were
informed that the notes we had identified as Peter Strzok’s, were actually the other agent’s notes
(see Surreply, Exhibit 1), and what we had identified as the other agent’s notes were in fact
Strzok’s notes (see Surreply, Exhibit 2).

        This morning, we asked the FBI to re-examine the electronic records from the January 24
interview, and they confirmed that the government mistakenly identified these notes in its March
13, 2018 discovery letter. Strzok’s notes are those numbered DOJSCO-700021192—DOJSCO-
700021195; and the other agent’s notes are those numbered DOJSCO-700021196—DOJSCO-
700021198. We understand that this has caused some confusion, and we regret our error. The
government has no other corrections to make about the notes.

       In addition to this letter, we will be providing notice to the Court of our mistake.

                                              Sincerely,

                                              JESSIE K. LIU
                                              United States Attorney
                                      By:            /s/
                                              Brandon L. Van Grack
                                              Special Assistant United States Attorney
                                              Jocelyn Ballantine
                                              Assistant United States Attorney
